251 F.2d 846
CITIES SERVICE COMPANY, Petitioner,v.SECURITIES AND EXCHANGE COMMISSION, Respondent,The Pennroad Corporation, Louis E. Marron, Intervenors,James W. Hearn, Paul S. Hearn, William J. Hearn and Eleanor Hearn, Intervenors.ARKANSAS FUEL OIL CORPORATION, M. L. Benedum, Petitioners,v.SECURITIES AND EXCHANGE COMMISSION, Respondent,The Pennroad Corporation, Louis E. Marron, Intervenors,James W. Hearn, Paul S. Hearn, William J. Hearn and Eleanor Hearn, Intervenors.
No. 12428.
No. 12429.
United States Court of Appeals Third Circuit.
Argued February 3, 1958.
Decided February 7, 1958.

Petition to Review an Order of the Securities and Exchange Commission.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
The Securities and Exchange Commission has filed motions to dismiss these appeals. The Court has considered the motions. We deem it inadvisable to pass upon them in summary fashion. We believe it better to postpone decision until the appeals have been heard on the merits at which time the points may be fully reargued. An order to this effect will be entered.